1    HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
2    MEGAN HOPKINS, CA Bar #294141
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    ALECIA TRAPPS
7
8                              IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                         Case No. 1:18-cr-00076-NONE
12
                          Plaintiff,                    STIPULATION TO CONTINUE
13                                                      SENTENCING HEARING; ORDER
         vs.
14                                                      Date: May 8, 2020
                                                        Time: 8:30 a.m.
15                                                      Judge: Honorable Dale A. Drozd
      ALECIA TRAPPS et al,
16
                          Defendant.
17
18
               IT IS HEREBY STIPULATED by and between the parties through their respective
19
     counsel, Assistant United States Attorney, Melanie Alsworth, counsel for the plaintiff, and
20
     Assistant Federal Defender, Megan T. Hopkins, counsel for defendant, Alecia Trapps, that the
21
     sentencing hearing currently set for April 17, 2020 be continued to May 8, 2020, at 8:30 a.m.,
22
     before the Honorable Dale A. Drozd.
23
               Defense counsel requests this continuance in response to measures taken by the Federal
24
     Defender’s Office to limit staff exposure during the COVID-19 crisis, including a mandate that
25
     all attorneys work from home and discontinue field visits/investigation. Accordingly, defense
26
     counsel anticipates some delays in work flow and that some additional time will be necessary in
27
     order to complete mitigation development necessary for the defense’s sentencing presentation.
28
1    The continuance, which counsel for plaintiff joins in requesting, will permit the parties sufficient
2    time to meet all filing deadlines and adequately prepare for sentencing in this matter.
3
4                                                                         Respectfully submitted,
5                                                                         McGREGOR W. SCOTT
                                                                          United States Attorney
6
7    Dated: March 19, 2020                                          By:   /s/ Melanie Alsworth
                                                                          MELANIE ALSWORTH
8                                                                         LAUREL MONTOYA
9                                                                         Assistant United States Attorneys
                                                                          Attorneys for Plaintiff
10
11                                                                        HEATHER E. WILLIAMS
                                                                          Federal Defender
12
13   Dated: March 19, 2020                                          By:   /s/ Megan Hopkins
                                                                          MEGAN HOPKINS
14                                                                        Assistant Federal Defender
                                                                          Attorney for Defendant
15                                                                        ALECIA TRAPPS
16
17
                                                            ORDER
18
              The Court hereby grants the parties’ request to continue the sentencing hearing as to this
19
     defendant and set the matter for sentencing on May 8, 2020 at 8:30 a.m. The presentence schedule
20
     shall be adjusted accordingly based on the new hearing date.
21
22   IT IS SO ORDERED.
23
         Dated:         March 19, 2020
24                                                                UNITED STATES DISTRICT JUDGE

25
26
27
28


      Trapps - Stipulation to Continue Sentencing Hearing     2
